Citation Nr: 0420164	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to May 1969 
and from April 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the RO in 
Hartford, Connecticut, which denied service connection for 
PTSD. 

Service connection for an acquired psychiatric disorder was 
denied by the Board in February 1988.  That decision is 
final.  In order to reopen that claim, new and material 
evidence addressing that issue must be submitted.  Recent 
reports of VA examiners in July 2002, and September 2002 
appear to include statements that might be construed as new 
and material evidence.  This issue is referred to the RO for 
actions deemed appropriate.

In September 2001, the veteran requested service connection 
for post-traumatic stress disorder.  Because this issue was 
not addressed in the Board's 1988 decision, it will be 
reviewed on a de novo basis.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD and the VA has made reasonable efforts to develop 
such evidence.

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
October 2002 Statement of the Case and April 2002 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in April 2002, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
these letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

The veteran served on active duty from April 1969 to May 1969 
and from April 1972 to June 1973.  Service personnel records 
include the veteran's statements that he was incarcerated in 
juvenile facilities for 2 misdemeanor offenses prior to his 
first period of service.  

Service medical records, from the veteran's first period of 
service, show the veteran was referred to a psychiatric 
examination in May 1969, after a number of disciplinary 
problems.  Information obtained for clinical purposes 
revealed a longstanding character and behavior disorder with 
numerous conflicts with recognized authority and supervision.  
It was noted that the veteran had been suspended from school 
on at least 20 occasions for infractions of major and minor 
regulations and inability to adjust adequately to 
supervision.  The examination did not reveal a psychosis, 
neurosis, significant depression or organic brain impairment.  
It did reveal, a very obstructionistic and resistive recruit 
whose goals and aspirations were narcissistically oriented.  
The final diagnosis was a character and behavior disorder and 
defective attitude.  The veteran was recommended for 
discharge by reason of unsuitability.  He was discharged 
after spending about 38 days in service.

A July 1971 preinduction Report of Medical History, revealed 
no psychiatric abnormalities.  In April 1972, two weeks prior 
to the commencement of the veteran's second period of 
service, a neuropsychiatric consultation was obtained and 
revealed no significant psychopathology.   It was noted that 
he had previously used heroin for five times but stopped 
without residual effects.  It was determined that no 
significant psychopathology was present and that he was 
motivated to enter service.  

Service personnel records reveal that the veteran was 
assigned to a unit in Germany from September 1972 to May 
1973.  Service medical records dated in October 1972 were to 
the effect that the veteran went through withdrawal on his 
own in the prior week, and was completely detoxified.  The 
impression was that he was not presently dependent on heroin.  
He was referred to social services but was unwilling to 
discuss the extent of his heroin use with anyone who has not 
used the drug; however, he was willing to discuss the matter 
if it would aid in his being reassigned to the continental 
United States.  In January 1973, he was referred to a drug 
program for evaluation of drug abuse.  He was described as a 
chronic (daily) user of heroin, with needle tracks marks on 
his arm.  In late January 1973, he was hospitalized for a 
week following a drug overdose.  In the veteran's February 
1973 report of medical history examination, conducted for 
discharge purposes, he reported a history of frequent trouble 
sleeping, depression or excessive worry and nervous trouble.  
Depression and insomnia were noted by the examining physician 
and no other clinical findings of psychiatric abnormality 
were reported.  In April 1973, prior to the veteran's 
discharge, he was hospitalized and diagnosed with antisocial 
personality disorder and heroin addiction.  

Of record, are outpatient treatment notes from the 
Connecticut Department of Corrections, dated from 1974 to 
1975, during the time the veteran was incarcerated at that 
facility.  In May 1974, it was reported that he was using 
Methadone.  He was eventually admitted to the hospital and  
Nurses' notes from the admission indicated a pattern of 
manipulative behavior.  In November 1974 it was noted that he 
attempted a "hang-up" and he reported that he was hearing 
voices, especially his grandmother's voice telling him to 
come with her to heaven.  The clinical impressions were 
manipulative individual; and borderline schizophrenia.  While 
making rounds in January 1975, a hospital staff person noted 
that the veteran tried to hang himself with a sheet.  A few 
days later, he stated that he had ingested toilet bowl 
cleaner.  That same month, it was noted that he informed 
hospital staff that he had swallowed parts of a bedspring 
which were later shown on an X-ray study.

During an August 1977 VA examination, the veteran stated that 
he had been nervous for a number of years and that he became 
upset easily, especially when around loud voices or 
arguments.  He stated that he was unable to sit still and had 
frontal headaches.  There were no hallucinations or suicidal 
thoughts reported.  Clinically, the veteran's mental status 
seemed normal and the overall diagnosis was chronic anxiety.  

A March 1979 examination report from W.P.S., III, M.D., noted 
some loosening of associations and found no evidence of 
significant depression.  The veteran denied hallucinations 
and there was no evidence of clear delusional thinking 
although the veteran seemed to be preoccupied with witchcraft 
and sorcery.  The overall impressions were of a conversion 
reaction and possible schizophrenia, latent type.

An October 1979 report of a psychiatric evaluation, conducted 
by A.R., M.D., noted that the veteran sought psychiatric 
treatment because doctors told him he was hysterical.  
Clinically, he was talkative but an affective component was 
lacking.  He displayed a biological association of ideas and 
talked about witchcraft in a delusionary manner.  His memory 
was good for recent and remote events and he denied any 
hallucinatory experiences.  Insight was lacking.  Noting the 
illogical association of ideas, delusions, flatness of affect 
and inability to relate to people, the physician concluded 
that the diagnosis was a functional psychotic disorder.

Private treatment records dated January 1980, note that the 
veteran was administered Prolixin and an antidepressant.  
There seemed to be less loosening of associations in the 
veteran's thinking after his medication was adjusted and the 
diagnosis was schizophrenia.  

In November 1980, the veteran was evaluated by a private 
doctor, Y.P., M.D.  The doctor noted a diagnosis of 
schizophrenia, paranoid type.  He further reported that the 
veteran's aura of psychovisual condition remained psychotic 
which increased with the use of marijuana.  The following 
month, the veteran was evaluated by R.B., M.D.  On 
neurological evaluation, the doctor concluded that the 
veteran did not have a significant neurological disorder 
which caused any significant disability.

In a personal statement from the veteran, dated August 1982, 
he indicated that during personal training, his training 
sergeant grabbed his left ear and pulled it until he was in 
so much pain that he had to stand up in front of his platoon.  
He was then ordered to do push-ups.  After he completed the 
push-ups, he was taken to the gunnery sergeant and the 
gunnery sergeant was informed that the veteran was avoiding 
his marine and military obligation due to the fact that he 
stopped physical training.  He further reported that he was 
then taken into the hall and pushed, slapped, choked, stood 
on and kicked in the face by three sergeants.  The veteran 
felt that the assault was terrorizing and dreadful and the 
claims of character and behavior disorders were a result of 
the assault. 

A statement dated in March 1984 was received from a service 
friend who had enlisted with the veteran, and who had been 
assigned to the same platoon.  He related that the day the 
assault on the veteran occurred, he recalled the sergeant on 
duty pulled the veteran by his ear, led him out of the 
barracks and stated that he was going to make an example of 
the veteran and ordered him to do physical training.  He 
further noted that the veteran's screams could be heard after 
he had been taken away.  
 
Medical records from the H. Hospital show the veteran 
underwent a psychiatric examination in September 1986.  He 
reported that during his basic military training, he felt his 
officers were trying to break him and finally succeeded.  He 
stated that he was singled out, beaten and kicked.  Since 
that time, he was unable to get the experiences out of his 
mind and he frequently expressed flashbacks and nightmares.  
The content of the nightmares was either basic training 
"assault" or of fighting in the jungle and being killed by 
the enemy.  He reported that he went into a rage when 
bothered by others but denied ever assaulting people.  The 
examiner concluded that the veteran's presentation and 
reported history were consistent with paranoid type 
schizophrenia.  He also stated that the veteran's obfuscation 
of history predating his time in the military made it 
difficult to assess the degree to which his early development 
contributed to his condition.  It was noted that arrest and 
drug-related behavior along with destructive rages suggested 
earlier problems of impulse control.  He opined that it was 
likely that this antisocial behavior existed prior to the 
psychotic break (precipitated by the "incident" in 
service).  The Axis I diagnosis was paranoid-type 
schizophrenia and the Axis II diagnosis was an antisocial 
personality disorder.  

VA outpatient treatment reports dated 1986 to 1991 reflect 
continuing treatment for paranoid schizophrenia.

Treatment notes from the Connecticut Department of 
Corrections, reveal that the veteran was again incarcerated 
in 1992.  He underwent mental health screening in October 
1992 and was placed under suicide watch.

From August to November 2001, the veteran was admitted to the 
VA hospital because he was unable to maintain himself in the 
community. During his August 2001 preliminary evaluation, the 
veteran stated the following:  He served in Vietnam between 
1970 to 1974 (not true).  He was in the Marines for 1 to 2 
years (not true, he served for 39 days).  He was service 
connected for a mental disorder (not true).  He was the 
victim of physical abuse by a neighbor between the ages of 15 
and 20.  He had never had to appear in Court (not true).  
During a session in October 2001, he related intrusive 
thought of Vietnam and indicated that he served in Vietnam 
from 1970 to 1971.  (Curiously, the veteran was not in 
service during that time, and was never in Vietnam.)   Upon 
discharge in November 2001, it was noted that the veteran was 
stable and reported an improved mood.  He denied suicidal and 
homicidal ideations.  The veteran remarked that he had an 
increased ability to cope with daily stressors and felt 
positive about his future.  Furthermore, his judgment and 
insight had improved.  The pertinent Axis I diagnoses were 
PTSD and schizoaffective disorder.   

In November 2001, the RO received a letter from the training 
coordinator from the VA PTSD program.  The letter indicated 
that the veteran entered the program with various stress 
symptoms which included sleep disturbance, chronic 
depression, flashbacks and recurrent memories of military 
trauma, chronic anxiety, hypervigilance, and hearing 
derogatory voices.  The pertinent Axis I diagnoses were PTSD, 
schizoaffective disorder.  

In July 2002, the VA Director of Intensive Outpatient 
Psychiatric and Substance Abuse, submitted a statement which 
noted that he had been treating the veteran since June 2001.  
The Director expressed disagreement with the veteran's 
previous diagnoses of PTSD and stated that it was clear that 
the veteran suffered from a chronic psychotic illness of 
schizoaffective disorder.  He opined that the veteran's 
schizoaffective disorder initially presented and intensified 
while in the military.  He concluded that since the veteran's 
experience in the military, his illness progressed to such a 
degree that he experienced auditory hallucinations every day 
throughout the day despite being on two antipsychotic 
medications.  

VA outpatient treatment notes dated May 2002 to October 2002 
reflect treatment for a variety of disorders.  In a June 2002 
mental health progress note, the veteran reported that the 
voices he heard were less intense, he slept better and he 
denied the use of drugs.  The diagnosis was schizoaffective 
disorder. 

During a September 2002 VA examination for mental disorders, 
the veteran complained of symptoms consistent with the 
clinical diagnosis of schizoaffective disorder, including 
auditory and visual hallucinations, as well as paranoid 
ideation and depressed mood.  The pertinent Axis I diagnosis 
was schizoaffective disorder.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.  The examiner 
opined that it appeared at least as likely as not that the 
history, as presented, was generally accurate and reflected 
the onset of psychotic illness while in the military or 
within one year following.

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2003).

Service medical records are negative for findings or symptoms 
of PTSD.  The first post service medical evidence of PTSD is 
dated in 2001, and is based on vague allegations by the 
veteran, without a review of the claims folder.  The medical 
evidence on file includes several diagnoses, including 
chronic anxiety, conversion reaction, functional psychotic 
disorder, schizophrenia, anti-social personality disorder, 
PTSD and schizoaffective disorder.  The Board notes that the 
diagnosis of PTSD, rendered in November 2001 was made by a VA 
Clinical Social Worker and was based on an incredible history 
reported by the veteran containing many inaccuracies, rather 
than on a thorough review of the veteran's claims file, 
including all medical records.   

The veteran was afforded a VA mental disorders examination in 
September 2002.  The examiner reviewed the veteran's claims 
file and medical records, performed a mental status 
examination, and determined that the veteran's symptoms were 
consistent with a clinical diagnosis of schizoaffective 
disorder.

The Board accepts the September 2002 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  The Board finds that the veteran does not have an 
acceptable medical diagnosis of PTSD, and thus service 
connection is precluded.

In addition, the veteran has not submitted evidence 
demonstrating that his PTSD is linked to service.  
Furthermore, he has lied to examiners, purposely misstating 
several facts regarding his service, and omitting other 
information.  His credibility is in question.  He has 
asserted that he incurred PTSD during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As to the March 1984 statement of the service comrade, 
purportedly lay evidence of in-service PTSD, the Board finds 
that statement while describing the disciplinary action 
accorded the veteran, it does not describe "an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity" of the veteran (38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]).  The letter 
only indicated that the drill sergeant was going to make an 
example of the veteran.  The writer did not describe this 
event in words that would indicate a serious danger to the 
veteran.  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



